MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte COMPAÑÍA DE EXPLORACIONES ORION S.A.C. identificada
con R.U.C. N* 20515019422, con domicilio en calle Los Jilgueros N” 192, distrito de San
Isidro, Lima, debidamente representada por su Apoderado el señor Mauro Daniel Quintana
Dorregaray, identificado con Documento Nacional de Identidad N” 06622260, según poder
inscrito en el Asiento C00005 de Ja Partida N* 11972506 del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elias Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 507-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 15 de noviembre de 2013, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 27 de diciembre de 2013

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará "EL ESTADO”, y,

(i) COMPAÑÍA DE EXPLORACIONES ORION S.A.C. identificada con R.U.C. N*
20515019422, con domicilio en calle Los Jilgueros N* 192, distrito de San Isidro, Lima,
debidamente representada por su Apoderado el señor Mauro Daniel Quintana Dorregaray,
identificado con Documento Naciona! de Identidad N* 06622260 según poder inscrito en el
Asiento C00005 de la Partida N” 11972506 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo l1l.

1.2, Mediante Ley N* 27623, norma que dispone ta devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, El
INVERSIONISTA ha solicitado con fecha 27 de marzo de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas,
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1, Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4' 732,169.00 (Cuatro Millones Setecientos Treinta y
Dos Mil Ciento Sesenta y Nueve y 00/100 Dólares Americanos), en los proyectos de
exploración: “Acero”, “Huiniccasa”, “Mesapata”, "Tambo” y “Viento” a ejecutarse en el periodo
comprendido entre los meses de diciembre de 2013 a diciembre de 2015, con excepción del
proyecto “Viento” cuya inversión será sólo hasta el 04 de octubre del 2014.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 507- 2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 15 de noviembre de 2013, la misma que como Anexo Il forma parte del presente
contrato

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con tos requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas, De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento dei
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 27 días del mes de diciembre de dos mil trece.

EL ESTAI

SOrTELO | estao | sesom | saver | seooos | zoe [o [o ¡o [o [0 ]0 [o | seres | ssorecv | svesoor | sueszo | ssosaze | aoasz | ose ose [os | 0505 [ases 050% | ¿oorzs SINOISIZAMTYLOL
sure | sr Set se | sit | sir [ofojo[o[|olof[o] os. seso | see | seso | ena | ose posa | 092 | os2 | 052 | 082 | ose | 0980 E
Lo i
o o o o o o olofo[oto [o o o a 0 0 o alo [ooo je o
dd o 00% E ET oto[o[ojajo o 005 se su sae o a [o [oo foo fo | oruppesoranso sor,
om >.
coses | 00% osos oso» | oso | morse ojofo ooo] oz osez E o o fo ]o po foso oo A aras e sail
s SOFA eUUmbELA 3 CIU CruenUpueLa o.
o e o o o o oajopfo[ofolo o o ia o e o o [o po foo jo o des
osezor | smo | ses | sao 02 5 108 aran
sel E ES osfofo [ooo] es ses seze | seo | seem | 000% [oovs fomi foos1 [0091 | 002% [001% 3 ¡op ongeiado ¡vuoriod ¡sp upenisuIe A ajuejuejoje ap arras
TERMINA NOOO 30 SSOYAIALLOY SY Y SOUVININA SONDAS SOLO (al
vrsosre | imisco | aerszr | sevsze o o ojojojo [ooo joss | ocsusze | esrszo o smssz | emssz | o | 09 [o [o [po [oo [users
dd 0 o om | cos | oz [o jojo fo [ooo o o EN TN 9 o [o [o [o fo [o | 008 (sañeguo afnau) sooJupnibosó 4 sooysyoes romyes|
VAINA NOIOWIO TAX 30 SINOIOVASAO 30 SO(OIANAS (vi
SONIALaS
a aoN mo 15 os [ne [noc | 40 [uew | uv ]o3a [sn] 000 non 190 ss EN vor | se | ama | 50 | oem | 633 [303 | 20
ma po SANOISUZANI
sloz uo E

OUEN sami9O $8N
DWS NONJO SINOIOIO1AXZ 30 VINVAMOO
5107 30 JUE Y £107 0 JUSWZIIO 30 OUOMIIO 13 NI NOIDVNO19XZ NA SINOISUJAMI 30 NOIONIINA JO VINVNDONONO

FOXINV
ANEXO ll

Ep
Viimes £5 d nenemro do 2612

NORMAS LEGALES

507135

Eléctricas, su Reglamento y demás normas legales
perinentes

De conformidad con el anículo 38 del Reglamento
de la Ley de Concesiones Eléctricas, si vencido el plazo
mencionado en el artículo 1 de la presente Resolución, el
concesionario no cumpliera con las obligaciones contraídas
en su solicitud, respecto de ta ejecución de los estudios y
cumplimiento del Cronograma de Ejecución de Estudios,
la Dirección General de Electricidad ejecutará la garantía
otorgada,

rrículo 4.- La presente Resolución Ministerial,

en cumplimiento de lo dispuesto en ef artículo 36 del
Reglamento de la Ley de Concesiones Eléctricas, será
publicada en el Diario Oficial Él Peruano por una sola vez y
par cuenta del interesado, y entrará en vigencia a partir del
dia siguiente de su publicación

Regístrese, comuníquese y publíquese.

JORGE MERINO TAFUR
Ministro ae Energía y Minas

1013973-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Compañía de Exploraciones Orión
S.A.C. durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N” 507-2013-MEM/DM

Lima, 13 de noviembre de 2013
CONSIDERANDO:

ue, mediante Decreto Supremo N0 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N? 27662 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 5” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opwmión favorable del Ministerio de
Economía y Finanzas,

Que, por Decreto Supremo N? 150-2002.EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito NO 2278604, COMPAÑÍA DE
EXPLORACIONES ORION S.A.C. solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión:
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 234-2013-EF/15.01 de fecha 17 de octubre de
2013, emitió opinión favorable a la lista de bienes y servicios
presentada por COMPAÑÍA DE EXPLORACIONES ORION
S.A.C. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados por
el Decreto Supremo N* 150-2002-£F, adecuada al Arancel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6” del Reglamento de la Ley N? 27623, aprobado
por Decreto Supremo N* 082-2002.EF y el artículo 9* del
Reglamento de Organización y Funciones del Ministerio de
Energia y Minas, aprobado por Decreto Suprema N' D31-
2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a ta devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de COMPAÑÍA DE EXPLORACIONES
ORION S.A.C. durante la fase de exploración, de acuerdo

con el Anexo que forma parte integrante de la presente
resolución ministerial

Registrese, comuniquese y publiquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO ALA DEVOLUCIÓN DE IGV e ¡FM

COMPAÑÍA DE EXPLORACIONES ORION S.A.C.

N* | SUBPARTIDA DESCRIPCION ]
NACIONAL |

1.2508.10.00.00 [BENTONIzA y

7 | 3624906000 [PREPARACIONES PARA FLUIDOS DE PERFORACIÓN:
[DE POZOS pLODOS7

3 [85%6.306000 [PROTESTORES —ANTIBRUIDOS DE MATER
PLÁSTICA

4 [6401100010 [caLzaDo . cóN METÁLICA E]
PROTECCIÓN

| 6506,10.00.00 [CASCOS DF SEGURIDAD

5 | 7228 30.00.00 [BARRAS HUECAS PARA PERFCRACIÓN
[ALEADOS O SIN ALEAR i

[TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
LOS DEMÁS TUBOS E PERFORACIÓN

[TRÉPANOS Y COROMAS CON PARTE GPERANTE DE]
[CERMET

[BROCAS CÓN PARTE CPERANTE DE CERMET

[BARRENAS INTEGRALES CON PARTE OPERANTE CE]
[CERMET

OS DEMÁS UTILES CON FARTE OPERANTE De]
[CERMET.

43 |207.19.10.00 |TRÉPANOS Y CORONAS EXCEPTO DE CERMET

14 18207.19:21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

8257.1529.00|LAS DEMÁS BROCAS EXCEPTO DE OERMET *|
3 IDIAMANTADAS

16 | 8207.19.20.00 BARRENAS INTEGRALES,

17 | 8207. 1980.00 [LOS DEMAS ÚTILES

PERFORACIÓN Y SONDEO

LOS DEMÁS ÚTILES INTERCAMBIASLES

LAS DEMÁS MÁQUINAS DESONDEO O PERFORACIÓN]

[AUTOPROPULSADAS

LASDEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN

EXCEPTO AUTOPRCPULSADAS

BALANCINES

LAS DEMÁS PARTES DE MÁQLIMAS DE SONDEO Ol

PERFORACIÓN DE LAS SUBPARTIDAS 6430.41 ul

[2430.48

ESTACIONES BASE

LOS DEMÁS APARATOS PARA LA RECEPCIÓN,

[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN

DE YOZ, MAGENU OTROS DATOS

[SOPORTESÓPTICOS GRABADOS PARAREPRODUCIR|

IMAGEN O (MAGEN Y SONIDO.

26 [8523.49:90.00 108 DEMÁS SOPORTES ÓPTICOS GRABADOS

27 8704.21 10.10 JOAMIONETAS —PICK.UF DE ENCENDIDO POR|
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL]

CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 7

7 [7304220000
7304.23.00 00
8207.13.10.00

40 | 8207.1320.00
1 [8207.13.30.00

12 [8207.13:20.00

INTERCAMBIABLES — DEl

18 | 8207 90.00.09
19 | 8430.41.00.00

20 | 8430.49.00.00

21 | 8491.43.10.00
22 | 8491 435000

23 | 8517 61 00.00
24 | 8517.62.90.00

25 | 052349:20.00

DIESEL !
28 [8705 20.00.00 (CAMIONES AUTOMÓVILES PARA SONDEO O]
PERFORACIÓN
29 [19006.30.00.00 [CÁMARAS — ESPECIALES PARA FOTOGRAFÍA

[SUBMARINA O AÉREA, EXAMEN MÉDICO DEl
[ORGANOS INTERNOS O PARA LABORATCRIOS DE
1 MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

30 | 2011. 10,00.00 [MICROSCOPIOS ESTEREÓSCOPICOS

¿31 [9011.20.00.00 Los DEMÁS MICROSCOPIOS PARA
| FOTOMICROGRAFÍA,  CINEFOTOMICROGRAFÍA Ol
Li MICROPROYECCIÓN

Fomaro

507136 NORMAS LEGALES Vinos 15 de noviemtro de 2013
Ar | SUBPARTIDA DESCRIPCION 7" Samos de seguidad y Mgiancia de mslalaconea y personal
HACIONAL, aperaivo.
EXCEPTO LOS ÓPTICOS; + Sendcios de seguros.

U3z [12100000 hncROSCOPIOS,
1 [DIFRACTOGRAFOS

+ Servicios de rescale, auril,

3,23 | 9014,20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN]
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

34 [9014.8).00.00 [LOS DEMÁS INSTRUMENTOS “Y APARATOS 08
[NAVEGACIÓN

35 | 9015.19.00.00 [TELÉMETROS
36 [ 901520.10.00 [TEODOUTOS
37 [8015.23.20.00 [TAQUÍMETROS
38 | 9015.32.00.00 [vELES

38 | 3015.43,10.00 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA|
¡ELÉCTRICOS O ELECTRÓNICOS

40 F3015.43:90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS C£|
FOTOGRAMETZÍA — EXCEPTO ELÉCTRICOS Ol
[ELECTRÓNICOS

a1 [9015801000 [LOS — DEMÁS INSTRUMENTOS Y APARATOS
| [ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
i FOTOGRAMETRÍA

42 | 9015 30 30.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO]
ELECTRICOS O ELECTRÓNICOS

43 | 2015:20.00.00 [PARTES Y ACCESORIOS

44 | 9020.00.00.00 LOS DEMÁS APERATOS  RESPIRATORIOS Y
MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS]
]DE PROTECCÓN SIN MECANISMO NI ELEMES
j [FITRANTE AMOVIBLE.

45 [8027:20.00.00 [ESPECTROMETROS, ESPECTROFOTÓMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES|
[ÓPTICAS (Uv, VISIBLES, (RJ

46 [803023000 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O. POTENCIA. SIN” DISPOSITIVO]
REGISTRADOR.

Il. SERVICIOS

al_ Servicios de Operaciones de Exploración Minera:
+ Topográfios y geodésicos

-  Geulégios y geotécnicos (inoluye perográfcos, mineragráicos
hidrelógucas, reshlución fotogramétrica, fotografías aéreas, mecánica de
roces)

- Semvicios geolisicas y geoquinicos [iichge ensayes),

+ Serecias de peraración diamentina y de ciación reversa (roto
percusiva) l

Servicios aerolopográfos.
Semicos de imerpretación muliespecval de imágenes ya sean
seteftales o exuipos aerotransportados

+ Esayes de laboratorio [andiiis de minerales, Suelos, agua, et)

b] Otros Servicios Vinculacos a la Actividad de Exploracion|
Minera:

'Senicio de alojamiento y alimentación del personal operativo del Titular
el Proyecto.

i Servicio de asesoria, consultoría, estudios técnicas
4 audíorias destinados a las actividades de axploración minera,

+ Serios de diseño, constucaón, momaje industñal, elécnco y
mecánico, armado y desarmado de maquinanas y equipo necesario]
pora las actividades dela exploración minera

+ Seras de inspección, mantenimiento y reparación de maqui
exqupo lizado en las acticades de expiaración minera,

+ iguler a arrendamiento financiero de maquinaria vehiculos y equips]
necesarios para las actvidades de exploración

Trantpode de personal, maquinaria, equro, maferiaos y suminislos
necesarios para las acividades de explocación y la construcción de
campamento»,

+ Sarvicios médicos y hospiíalanos.
+ Sericios relacionados con La prolección ambienta.
+ Banicios de sistemas e informática.

+ Semicaas de comunicaciones. incluyen oamunicacón. radial, telefoía
satelital,

Senicios de seguridad insusrial y containcendios,

ciales y

Y

1013987-1

FE DE ERRATAS

RESOLUCIÓN MINISTERIAL
N' 468-2013-MEMDE

Mediante Oficio N* 2440-2013-MEM/SG, el Ministerio
de Energía finas solicita se publique Fe de Érratas de la
Resolución Ministerial N0 468-2013-MEMIDE, publicada en
la edición del día 2 de noviembre de 2013.

- En el Articulo 1%

DICE:
Cod. | Descripción dela Arado — | Tipode | Tipode
E serviómbne | Servidambre |Propiedac! tereno.

11228019 [CH Chagis (242. Etapa de

l [Serñermntre) !
DEBE DECIR:
Cod. | Descripcióndeta Arcade — | Tipode [tipodel
Exp servidumbre Servidumbre _| Propiedad [terreno]

11228243 [CH Catrren | y Goten
poda Elan del
[Servidumbre]

1014607-1

FE DE ERRATAS

RESOLUCIÓN MINISTERIAL
N? 0253-2013-JUS

Mediante Oficio N* 1762-2013-JUS/SI, el Ministerio
de Justicia y Derechos Humanos, solicita se publique Fe
de Erratas de la Resolución Ministerial N% 0253-2013-JUS,
publicada en la edición del día 6 de noviembre de 2013,

En el primer considerando:
ol

DICE:

A 5 designó a la señora abogada Niria Marleny Goñi
wila

50)

DEBE DECIR:

0) o .

se designó a la señora aoctora Nina Marleny Goñi
Avila

150)

En el Articulo 1:
DICE:

Lo

Aceptar la renuncia de la señora abogada Mina Marleny
vila

Goi

ANEXO III

COMPAÑÍA DE EXPLORACIONES ORION S.A.C.

CONCESIONES MINERAS
ITEM NOMBRE DE CONCESIÓN | CÓDIGO ÚNICO HECTÁREAS
Proyecto de exploración “ACERO”
1 ACERO 1 010234305 800
ACERO 2 010234405 900
Proyecto de exploración “TAMBO”
3 MARIE 1 010198204 1000
4 MARIE 2 010198304 1000
5 MARIE 3 010198404 1000
6 MARIE 4 010198504 1000
7 MARIE 5 010198604 1000
8 MARIE 6 010120607 1000
9 MARIE 7 010120707 1000
10 MARIE 8 010120807 1000
11 MARIE 9 010120907 800 7
2 MARIE 10 010121007 1000
13 MARIE 11 010188108 1000
14 MARIE 12 010188008 200
15 MARIE 13 010258708 1000
16 MARIE 14 010258808 200
17 MARIE 15 010266208 1000
18 MARIE 16 010266308 1000
19 MARIE 17 010266408 800
20 MARIE 18 010266508 1000
21 MARIE 19 010266608 1000
22 MARIE 20 010329608 1000
23 MARIE 21 010329708 1000
24 MARIE 22 010329808 800
25 MARIE 23 010329908 1000 j
26 MARIE 24 010330008 1000 |
27 MARIE 25 010330108 1000 !
28 MARIE 26 010330208 1000 :
29 MARIE 27 010330308 1000
30 MARIE 28 010330408 1000

31 MARIE 29 010330508 1000
32 MARIE 31 010483608 400
33 MARIE 32 010198810 100
34 MARIE 33 010078512 200
35 MARIE 34 010078612 1000
36 MARIE 35 010078712 900
37 MARIE 36 010078812 900
38 MARIE 37 010329312 900
Proyecto de exploración “HUINICCASA”
39 PUMA 1 010359307 1000
40 PUMA 2 010359507 600
41 PUMA 3 010359407 600
42 PUMA 4 010649707 200
43 PUMA 5 010014908 800
44 PUMA 6 010329508 800
45 PUMA 7 010180410 1000
46 PUMA 8 010236210 100
Proyecto de exploración “MESAPATA”
47 MESAPATA 1 010353512 700
48 ROCIO 2011 DOS 010112411 100
49 GARIMPEIRO SUR. 010040011 300
Proyecto de exploración “VIENTO”
50 GEMIN 9 010062808 300
l 51 GEMIN 10 010062908 148.4903
52 VIENTO 010196004 998.8473
| 53 GEMIN 4 010062308 600
54 GEMIN 5 010062408 600
55 GEMIN 8 010062708 110.0295
1 56 VIENTO 1 010155110 100
| 57 VIENTO 2 010155010 100
58 OYON 2008 010273608 506.8272
59 VIENTO 3 010302011 300
60 VIENTO 4 010302111 1000
61 VIENTO 5 010302211 1000
62 VIENTO 6 010302311 1000
63 VIENTO 7 010302411 1000
64 VIENTO 8 010349611 800
65 VIENTO 10 010353911 1000

460536

$ NORMAS LEGALES

enana
Lima, martes 7 08 feorero de 2012

de fa Presidencia del SINEACE, a tal efecto, en todos los
casos, se estableció que se requiere contar con acuerdo
aprobatorio del Directorio del órgano operador; el informe
de la Secretaría Técnica y el acuerdo expreso del Consejo
Superior;

Que, con arregla a las consideraciones establecidas
en su Acuerdo N" 038-2010-SINEACE, el Consejo
Superior del SINEACE, en su Sesión N* 31 de 23 de enero
del 2012, a través del Acuerdo N* 048-2012-SINEACE,
acordó ratificar el Acuerdo del Directorio del IPEBA N”
238-2011-1PEBA.

Que, en la Sesión N* 25, Acuerdo N” 007-2011, el
Consejo Superior del SINEACE eligió como su Presidenta
a la señora Eeregrina Morgan Lora, Presidenta del
Directorio del IPEBA;

De conformidad a lo dispuesto en la Ley N” 28740,
del SINEACE y su Reglamento, aprobado con el Decreto
Supremo N* 018-2007-ED, la Ley N* 28044, General de
Educación, la Ley N" 29158, del Poder Ejecutivo, y el
Acuerdo N” 038-2010-SINEACE, estando a lo opinado en
el Informe N” 009-2012-SINEACE/ST.

SE RESUELVE:

Artículo 1”.- Oficializar la autorización y registro de ta
Cooperativa Agraria Cafetalera La Florida como Entidad
Certificadora de productores de plantones de café por el
plazo de dos años, otorgada por el Directorio del instituto
Peruano de Evaluación, Acreditación y Certificación de
la Calidad de la Educación Básica - IPEBA mediante
Acuerdo N* 238-2011-IPEBA.

Artículo 2*.- Disponer la incorporación de la
Cooperativa Agraria Cafetalera La Florida en el Registro
Naciona! de Entidades Certificadoras del IPEBA y su
difusión en et parta institucional del Instítuto Peruano de
Evaluación, Acreditación y Certificación de la Calidad de
la Educación Básica - IPEBA.

Regístrese, comuniquese y publíquese.
PEREGRINA MORGAN LORA
Presidenta

SINEACE

748761-5

Aceptan renuncia y designan Director
General de la Dirección General de
Minería

RESOLUCIÓN MINISTERIAL.
N* 043-2012-MEM/DM

Lima, 3 de febrero de 2012
CONSIDERANDO:

Que, mediante Resolución Ministerial N" 373-2011-
MEM-DM, se designó al Ing. Guillermo Shinno Huamaní,
en el cargo de Director General de la Dirección General
de Mineria del Ministerio de Energía y Minas;

Que, el mencionado funcionario ha formulado renuncia
al cargo que viene desempeñando;

De conformidad con lo dispuesto por la Ley N* 29158,
el Decreto Supremo N” 031-2007-E£M, que aprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas y la Ley que regula la Participación
del Poder Ejecutivo en el nombramiento y designación de
funcionarios públicos - Ley N* 27594;

SE RESUELVE:

Artículo Único.- Aceptar, con efectividad al día 04
de febrero de 2012, la renuncia al cargo de Director
General de la Dirección General de Minería del Ministerio
de Energía y Minas que formula el Ingeniero Guillermo

Shinno Huamaní, dándosele las gracias por los servicios
prestados.

Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-1

RESOLUCIÓN MINISTERIAL
N? 046-2012-MEM/DM

Lima, 6 de febrero de 2012
CONSIDERANDO:

Que, se encuentra vacante el cargo de Director
General de la Dirección General de Mineria del Ministerio
de Energía y Minas;

Que, en consecuencia, es necesario designar al
funcionario que desempeñará dicho cargo;

De conformidad con lo dispuesto por la Ley N* 29158,
Ley Orgánica del Poder Ejecutivo, y la Ley N* 27594,
Ley que regula la Participación del Poder Ejecutivo en el
nombramiento y designación de funcionarios públicos; y.

Estando a lo acordado:

SE RESUELVE:

Artículo Único.- Designar, a partir de la fecha, al
ingeniero Edgardo Elias Alva Bazán, en el cargo de
Director General de la Dirección General de Mineria del
Ministerio de Energía y Minas.

Regístrese, comuníquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-2

Designan Procurador Público Adjunto
del Ministerio de Agrícultura

RESOLUCIÓN SUPREMA
N* 020-2012-JUS

Lima, 6 de febrero de 2012

VISTO, el Oficio N* 052-2012-JUS/CDJE-ST, de la
Secretaria Técnica del Consejo de Defensa Jurídica del
Estado;

CONSIDERANDO:

Que, mediante Decreto Legislativo N* 1068, se crea el
Sistema de Defensa Jurídica del Estado con la finalidad
de fortalecer, unificar y modernizar la defensa jurídica del
Estado en elámbito local, regional, nacional, supranacional
e intemacional, en sede judicial, militar, arbitral, Tribunal
Constitucional, órganos administrativos e instancias de
similar naturaleza, arbitrajes y conciliaciones;

Que, el articulo 7% del Decreto Legislativo N” 1068
mencionado, establece que es atribución del Consejo
de Defensa Jurídica del Estado, entre otras, proponer
la designación de los Procuradores Públicos del Poder
Ejecutivo;

Que, el artículo 25” del Decreto Legislativo N?
1068 antes acotado, estipula que la designación de los
Procuradores Públicos culmina, entre otras razones, por
término de la designación:

Que, asimismo, el numeral 13,1 del articulo 13% de
la citada norma dispone que los Procuradores Públicos
Adjuntos están facultados para ejercer la defensa jurídica
